DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, are rejected under 35 U.S.C. 103 as being unpatentable over Hashemain (US 2007/0100300 A1), in view of St. Pierre (US4,896,679) or “SP”, further in view of Fulepi (FR 2728469).

a mouthpiece (first end 106 of tube 102 that is inserted into the mouth of the user, para [0022], Fig. 1); 
a tubing coupled to the mouthpiece (Fig. 1 illustrates tube 102 is coupled to the first mouthpiece, first end 106); 
a ear tube coupled to the tubing (second end 108 of tube 102 inserted into the ear of the user); and 
an ear bud (ear piece 104, para [0022], Fig. 1) coupled to the ear tube (tube 102, para [0022], Fig. 1 ), the ear bud (ear piece 104, para [0022], Fig. 1) having a canal aperture (through-opening 110, para [0027], Fig. 3B) coupled around an ear end (Fig. 3B illustrates the canal aperture, through-opening 110 is coupled around the ear end 108 and ear piece 104) of the ear tube (second end 108 of tube 102), the ear bud (ear piece 104, para [0022], Fig. 1) being configured to be inserted within a user's ears (user’s ear 116, para [0023], Fig. 1);
wherein the canal aperture (through-opening 110, para [0027], Fig. 3B) of the ear bud (ear piece 104, para [0022], Fig. 1), the ear tube (second end 108 of tube 102 inserted into the ear of the user) , the tubing (Fig. 1 illustrates tube 102 is coupled to the first mouthpiece, first end 106), are all in fluid communication, the user thus being able to create suction through the canal aperture of the ear bud with her mouth using the mouthpiece to draw water from her ears. 
Hashemian teaches a fluid removal device that is similar, or identical, to the present invention. Hashemian is silent regarding the second side of the present invention.   The claims 
Hashemain is silent regarding: 1) a pair of ear tubes; 2) a pair of ear buds; 3) the tubing having a connector portion and a bifurcated portion comprising a right branch and a left branch, a distal end of the connector portion being coupled around the stem portion of the mouthpiece; 4) a pair of ear tubes coupled to the tubing, and 5)the pair of ear tubes comprising a right ear tube and a left ear tube coupled to the right branch and the left branch, respectively.  
However, in a similar art, SP teaches an apparatus for improved protection of the auditory system (col. 5, ln 87- col. 6. ln 2) comprising tubing (flexible tubing 13, Fig. 1) having a connector portion (valve means 14, Fig. 1 and 3) and a bifurcated portion (right side of valve means 14, Fig. 1 and 3 and left side of valve means 14, Fig. 1 and 3) comprising a right branch (right side of valve means 14, Fig. 1 and 3) a left branch (left side of valve means 14, Fig. 1 and 3), a distal end of the connector portion (the distal end is the side comprising air passageway 18, Fig. 1) being coupled around the stem portion (air passage 18 is the stem portion, Fig. 1) of the mouth piece (claim 1 describes a mouthpiece attached to air inlet [air passage 18] adapted to be positioned at the user’s mouth); the pair of ear tubes (flexible tubes 13 on right side and left side of connector 14, Fig. 1) comprising a right ear tube (flexible tube 13 on right side of connector 14, Fig. 1) and a left ear tube (flexible tube 13 on left side of connector 14, Fig. 1)  coupled to the right branch (right side of valve means 14, Fig. 1 and 3)  and the left branch (left 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian such that the tubing having a connector portion and a bifurcated portion comprising a right branch and a left branch, a distal end of the connector portion being coupled around the stem portion of the mouthpiece; a pair of ear tubes coupled to the tubing, the pair of ear tubes comprising a right ear tube and a left ear tube coupled to the right branch and the left branch, respectively a pair of ear buds connected to the ear tubes as suggested by SP so that the device applies pressure to both ears.  
Hashemian is silent regarding the claim limitation the mouthpiece having a principal opening extending into a mouth portion (opening of first end 106, Fig. 1) and a stem aperture extending from the principal opening through a stem portion.
However, in a similar art, Fulepi teaches apparatuses for aspirating nasal mucus or breast milk.  As illustrated in annotated Fig. 3 below, is a vacuum source connector 10 having a stem aperture extending from the principal opening through a stem portion.





    PNG
    media_image1.png
    726
    598
    media_image1.png
    Greyscale

	On page 4, of the English translation of Fulepi, Fulepi teaches the connection 10 of the vacuum source is being presented under the shape of a hollow body with a conical outer shape to a source of vacuum such as the mouth of the user in the present invention.
	Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above by SP, such that the mouthpiece has a principal opening extending into a mouth portion and a stem aperture extending from the principal opening through a stem portion as suggested by Fulepi so as to connect the apparatus to the vacuum source.

dependent from claim 1, Hashemain, as modified by SP and Fulepi above, is silent regarding the claim 3 limitations; however, SP discloses further comprises each of the ear tubes (flexible tubes 13 on right side and left side of connector 14, Fig. 1)  having a straight portion and a bent portion (annotated Fig. 1 is provided below to illustrates the straight and bent portions of the ear tubes), the bent portion orienting the ear end to lie perpendicular with the straight portion (Fig. 6 best illustrates the bent portion orienting the ear end to lie perpendicular with the straight portion) for attaching the device to the user as illustrated in Fig. 5.  

    PNG
    media_image2.png
    825
    427
    media_image2.png
    Greyscale

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above by SP and Fulepi above, such that each of the ear tubes have a straight portion and a bent portion, the bent portion orienting the ear to 

Regarding claim 4, dependent from claim 1, Hashemian, modified by SP and Fulepi above, further discloses the claim limitation comprising each of the ear buds (ear piece 104, para [0022], Fig. 1) having a rounded back side (rounded back side illustrated in Fig. 2B), a front side (front side illustrated in Fig. 2B), the canal aperture extending from the front side through the back side (through-opening 110, para [0027], Fig. 3B illustrates the canal aperture extending from the front side to the back side).  
Hashemian, modified by SP and Fulepi above, is silent regarding the claim limitation the ear buds having a tapered side wall extending there between.
However, SP describes earbuds (earplug 11, Fig. 2) as having tapered side walls extending there between (bullet nose 15, Fig. 2).  Col 4, ln 17-22 states “Said increasing thickness 15 is provided to restrict the longitudinal expansion of the earplug to eliminate the possibility of elongation of said earplug to a point where it may come into contact with the tympanic membrane.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, modified by SP and Fulepi above, such that the ear buds having a tapered side wall extending there between as suggested by SP so as to protect the ear.

Regarding claim 5, dependent from claim 1, Hashemian, modified by SP and Fulepi above, is silent regarding the claim 5 limitations; however, SP discloses further comprising the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, modified by SP and Fulepi above, such that the right ear tube and the left ear tube being coupled within the right branch and the left branch, respectively as suggested by SP for attaching the device to both ears of the user. 

Regarding claim 6, dependent from claim 1, Hashemian, modified by SP and Fulepi as above, is silent regarding the claim limitation, further comprising the mouth portion of the mouthpiece being cup-shaped.
However, as illustrated in Fig. 3 of Fulrpi, provided above, the mouth portion of the mouthpiece (the mouth is the vacuum, or source of negative pressure, in the present invention) is cup-shaped. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified by SP and Fulepi above, such that the mouth portion of the mouthpiece is cup-shaped as suggested by Fulepi for connecting to the negative pressure source.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashemain (US 2007/0100300 A1), in view of St. Pierre (4,896,679) or “SP”, in view of Fulepi (FR 2728469), further in view of Oster (US 2003/0047376 A1). 
Regarding claim 2, dependent from claim 1, Hashemain, as modified above, is silent regarding the claim 2 limitation; however, SP discloses further comprising the bifurcated portion (right side of valve means 14, Fig. 1 and 3 and left side of valve means 14, Fig. 1 and 3) being horseshoe-shaped (Fig. 1 illustrates the bifurcated portion being horseshoe-shaped), the tubing (flexible tube 13, Fig. 1 of SP) being flexible and attachable to the user (Fig. 2) such that the pair of ear tubes moves between a crossed position and an alternative wear position, the ear tubes thus applying pressure on the ear buds within the user's ears in the use position (Specifically, tube 13 is labeled as flexible tube 13 throughout SP.  Fig. 1 of SP illustrates the pair of ear tube moves between a crossed position [not shown but understood or implied because the tubes are flexible and are shown to move in different directions in Fig. 1, 5, 6 and 7, so that they can be crossed; Fig. 7 illustrates one ear tube crossing over itself] and an alternative wear position as illustrated in Fig. 5.  When the device is in the “wear position” on the user, as illustrated in Fig. 5, the ear tubes are pulled down by gravity applying pressure on the ear buds within the user’s ears.).
Hashemain, as modified above, are silent regarding the claim limitation the 6bifurcated portion being biased to return the ear tubes to the crossed position.
However, Hashemain, as modified above, does disclose substantially all the limitations of the claim except that the bifurcated portion being biased to return the ear tubes to the 
Oster, in a similar art of stethoscopes having ear tubes that are biased to return the ear tubes to the crossed position, illustrates a common stethoscope (Fig. 1, para [0018]).  As illustrated in Fig. 1, the common stethoscope has a prestressed leaf spring 14, a brushing, and lower end portions 35 of the ear tubes that result in the resting, common stethoscope to be in the crossed position (return the ear tubes to the crossed position) so that it may be worn around the neck of a doctor when not in use.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above, such that the bifurcated portion is biased to return the ear tubes to the crossed position as suggested by Oster to be worn around a neck of the user when not in use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashemain (US 2007/0100300 A1), in view of St. Pierre (4,896,679) or “SP”, in view of Fulepi (FR 2728469), further in view of Weaver (US 2009/0139520 A1).  
having a rounded lip continuously extending around a perimeter thereof. 
Hashemian, as modified above, does disclose substantially all the limitation of the claim except the opening of the mouthpiece having a rounded lip continuously extending around a perimeter thereof.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to place a rounded lip around the perimeter of the mouthpiece opening, since applicant has not disclosed that the rounded lip solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the rounded lip as evidenced by Hashemian and SP.  MPEP § 2144.04
Rounded lip mouthpieces have been known long before the filing date of applicant’s invention.  For example, in a similar art, Weaver teaches apparatuses for drug delivery including mouth pieces.  As illustrated in Fig. 1-3, and taught in para [0030], the apparatus includes a mouthpiece 34 comprising a hollow, frustoconical member 36, that terminates in a rounded lip 38 the user can place in his or her mouth. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above, such the principal opening of the mouthpiece has a rounded lip continuously extending around a perimeter thereof as suggested by Weaver for placing the mouthpiece in the mouth.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hashemain (US 2007/0100300 A1), in view of St. Pierre (4,896,679) or “SP”, in view of Fulepi (FR 2728469), further in view of Chen (US 10,149,037 B1). 
Regarding claim 8, dependent from claim 1, Hashemian, as modified above, is silent regarding the claim limitation further comprising the ear end of each of the right ear tube and the left ear tube having a thin portion, the canal aperture of the pair of ear buds being selectively engageable around the thin portion, the ear buds thus being replaceable. 
However, replaceable ear buds have been know long before the filing date of applicant’s invention.  For example, in the similar art of earbuds, Chen teaches designs for various earbud structures (Abstract).  As illustrated in Fig. 3, and taught in col 7, ln 21-33, the bottom cover 304 includes a connector 314 for connecting with a detachable earplug.  As illustrated in Fig. 3, the connector 314 having a thin portion with the pair of ear buds being selectively engageable around the thin portion so that the ear buds are removable and replaceable.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above, such that the ear end of each of the right ear tube and the left ear tube having a thin portion, the canal aperture of the pair of ear buds being selectively engageable around the thin portion, as suggested by Chen so that the ear buds are removable and replaceable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashemain (US 2007/0100300 A1), in view of St. Pierre (4,896,679) or “SP”, in view of Fulepi (FR 2728469), in view of Chen (US 10,149,037 B1), in view of Weaver (US 2009/0139520 A1), further in view of Oster (US 2003/0047376 A1) . 
Regarding claim 9, Hashemian discloses an aural water removal suction apparatus (ear fluid removal 100, para [0022], Fig. 1) comprising:  
7a mouthpiece (first end 106 of tube 102, para [0022], Fig. 1); 
a tubing (Fig. 1 illustrates tube 102 is coupled to the first mouthpiece, first end 106) coupled to the mouthpiece (first end 106 of tube 102, para [0022], Fig. 1); and 
a ear bud (ear piece 104, para [0022], Fig. 1) coupled to the ear tube (tube 102, para [0022], Fig. 1 ), the ear bud (ear piece 104, para [0022], Fig. 1) having a rounded back side (illustrated in Fig. 2), and a front side, extending there between, a canal aperture (through-opening 110, para [0027], Fig. 3B) extending from the front side through the back side (as illustrated in Fig. 3B), of the ear bud (ear piece 104, para [0022], Fig. 1), the ear bud being configured to be inserted within a user's ears; 
wherein the canal aperture (through-opening 110, para [0027], Fig. 3B) the ear bud (ear piece 104, para [0022], Fig. 1), the ear tube (tube 102, para [0022], Fig. 1 ), the tubing (tube 102, para [0022], Fig. 1), are all in fluid communication, the user thus being able to create suction through the canal aperture (through-opening 110, para [0027], Fig. 3B) of each of the ear bud (ear piece 104, para [0022], Fig. 1) with her mouth on the principal opening of the mouthpiece to draw water from her ears.
Hashemian teaches a fluid removal device comprising one side of the present invention. Hashemain teaches a mouthpiece, an ear tube, an earpiece, an ear bud, a canal aperture, wherein the tubing having a connector portion and a horseshoe-shaped bifurcated portion comprising a right branch and a left branch, a distal end of the connector portion being coupled around the stem portion of the mouthpiece; 4) a pair of ear tubes coupled to the tubing, the pair of ear tubes comprising a right ear tube and a left ear tube coupled to the right branch and the left branch, respectively, each of the ear tubes having a straight portion partially coupled within the tubing and a bent portion, 
However, in a similar art, SP teaches an apparatus for improved protection of the auditory system (col. 5, ln 87- col. 6. ln 2) comprising tubing (the tube coming out of the top of valve means 14 illustrated in Fig. 1,3 or flexible tubing 13, Fig. 1) having a connector portion (valve means 14, Fig. 1 and 3) and a bifurcated portion (right side of valve means 14, Fig. 1 and 3 and left side of valve means 14, Fig. 1 and 3) comprising a right branch (right side of valve means 14, Fig. 1 and 3) a left branch (left side of valve means 14, Fig. 1 and 3), a distal end of the connector portion (the distal end is the side comprising air passageway 18, Fig. 1) being coupled around the stem portion (air passage 18 is the stem portion, Fig. 1) of the mouth piece (claim 1 describes a mouthpiece attached to air inlet [air passage 18] adapted to be positioned at the user’s mouth); the pair of ear tubes (flexible tubes 13 on right side and left side of connector 14, Fig. 1) comprising a right ear tube (flexible tube 13 on right side of connector 14, Fig. 1) and a left ear tube (flexible tube 13 on left side of connector 14, Fig. 1)  coupled to the right branch (right side of valve means 14, Fig. 1 and 3)  and the left branch (left side of valve means 14, Fig. 1 and 5); and a pair of ear buds (pair of earplugs 11, Figure 1). SP teaches the device is used to apply both positive pressure (mouth 
SP discloses the claim limitation further comprising each of the ear tubes (flexible tubes 13 on right side and left side of connector 14, Fig. 1)  having a straight portion and a bent portion (annotated Fig. 1, provided below, illustrates the straight and bent portions of the ear tubes), the bent portion orienting the ear end to lie perpendicular with the straight portion (Fig. 6 best illustrates the bent portion orienting the ear end to lie perpendicular with the straight portion) for attaching the device to the user as illustrated in Fig. 5.  This configuration allows the device to be attached to both ears of the user.
SP discloses the claim limitation further comprising the bifurcated portion (right side of valve means 14, Fig. 1 and 3 and left side of valve means 14, Fig. 1 and 3) being horseshoe-shaped (annotated Fig. 1, provide below, illustrates the bifurcated portion being horseshoe-shaped), the tubing (flexible tube 13, Fig. 1 of SP) being flexible and attachable to the user. This configuration allows the device to be attached to both ears of the user.

    PNG
    media_image2.png
    825
    427
    media_image2.png
    Greyscale


Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian such that the tubing  has a connector portion and a horseshoe-shaped bifurcated portion comprising a right branch and a left branch, a distal end of the connector portion being coupled around the stem portion of the mouthpiece; a pair of ear tubes coupled to the tubing, the pair of ear tubes comprising a right ear tube and a left ear tube coupled to the right branch and the left branch, respectively, each of the ear tubes having a straight portion partially coupled within the tubing and a bent portion as suggested by SP so that the device is used to apply pressure and for attaching the device to both ears of the user.  
Hashemain, as modified by above, is silent regarding the claim limitation the bent portion orienting a thin portion of an ear end to lie perpendicular with the straight portion.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above, such that the bent portion, located closest to the ear, orients a thin portion of an ear end to lie perpendicular with the straight portion as suggest by Chen so that the ear buds are removable and replaceable.
As described above Hashemian, as modified by above, teach the claim limitation comprising a right bud and a left bud (the ear bud of Hashemian [ear piece 104, para [0022], Fig. 1] is a pair as modified by SP)  each having the canal aperture coupled (through-opening 110, para [0027], Fig. 3B of Hashemain) around the thin portion of the ear end of the right ear tube and the left ear tube (ear end of the right ear tube and the left ear tube of Hashemain as modified by Chen includes a thin portion),respectively, the pair of ear buds being configured to be inserted within a user’s ears (illustrated in Fig. 5 of SP), the tubing being flexible such that the pair of ear tubes moves between a crossed position and an alternative wear position (Tube 13 is labeled as flexible tube 13 throughout SP.  Fig. 1 of SP illustrates that the pair of ear tube moves between a crossed position (not shown but understood or implied because the tubes are 
Hashemiam, as modified above, is silent regarding the claim limitation the bifurcated portion being biased to return the ear tubes to the crossed position, the ear tubes thus applying pressure on the ear buds within the user's ears in the use position.
However, Hashemain, as modified above, does disclose substantially all the limitations of the claim except that the bifurcated portion being biased to return the ear tubes to the crossed position.  It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to make the bifurcated portion biased to return the ear tubes to the crossed position (like a medical stethoscope), since applicant has not disclosed that making the bifurcated portion biased solves any stated problem or is for any particular use and it appears that the invention would perform equally as well without the bifurcated portion being biased.  MPEP § 2144.04
Oster, in a similar art of stethoscopes having ear tubes that are biased to return the ear tubes to the crossed position, Fig. 1 illustrates a common stethoscope (para [0018]).  As illustrated in Fig. 1, the common stethoscope has a prestressed leaf spring 14, a brushing, and lower end portion 35 of the ear tubes that result in the resting, common stethoscope to have crossed tubes so that it may be worn around the neck of a doctor when not in use.

Hashemiam, as modified above, is silent regarding the claim limitation the mouthpiece having a principal opening extending into a cup-shaped mouth portion and a stem aperture extending from the principal opening through a stem portion, 
However, Fulepi teaches apparatuses for aspirating nasal mucus or breast milk.  As illustrated in annotated Fig. 3, provided below, is a vacuum source connector 10 having a stem aperture extending from the principal opening through a stem portion.





    PNG
    media_image1.png
    726
    598
    media_image1.png
    Greyscale

	On page 4, of the English translation of Fulepi, Fulepi teaches the connection 10 of the vacuum source is being presented under the shape of a hollow body with a conical outer shape, cup shape, to a source of vacuum, such as the mouth of the user in the present invention.
	Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above, such that the mouthpiece has a principal opening extending into a cup-shaped mouth portion and a stem aperture extending from the principal opening through a stem portion, as suggested by Fulepi so as to connect the apparatus to the vacuum source.




However, Hashemian, as modified above, does disclose substantially all the limitation of the claim except the opening of the mouthpiece having a rounded lip continuously extending around a perimeter thereof.  It would have been an obvious matter of design choice to one having ordinary skill in the art at prior to the filing date of the present invention to place a rounded lip around the perimeter of the mouthpiece opening, since applicant has not disclosed that the rounded lip solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the rounded lip as evidenced by Hashemian and SP.  MPEP § 2144.04
Rounded lip mouthpieces have been known long before the filing date of applicant’s invention.  For example, in a similar art, Weaver teaches apparatuses for drug delivery including mouth pieces.  As illustrated in Fig. 1-3, and taught in para [0030], the apparatus includes a mouthpiece 34 comprising a hollow, frustoconical member 36, that terminates in a rounded lip 38 that the user can place in his or her mouth. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above, such the principal opening of the mouthpiece has a rounded lip continuously extending around a perimeter thereof as suggested by Weaver for placing the mouthpiece in the mouth.

However, SP further describes earbuds (earplug 11, Fig. 2) as having tapered side walls extending there between (bullet noses 15, Fig. 2).  Col 4, ln 17-22, states “Said increasing thickness 15 is provided to restrict the longitudinal expansion of the earplug to eliminate the possibility of elongation of said earplug to a point where it may come into contact with the tympanic membrane.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Hashemian, as modified above, such that the ear buds having a tapered side wall extending there between as suggested by SP so as to protect the ear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781         

/PHILIP R WIEST/Primary Examiner, Art Unit 3781